DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
2.         The formal drawings filed on 07/2/2020 are acceptable.
Priority
3.         Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120, through utility application 16/405,619 filed 05/7/2019 which is a continuation-in-part of PCT/GB2018/051999 filed 7/13/2018. Acknowledgment is also made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). 
Information Disclosure Statement
4.         The Information Disclosure Statement filed on 07/2/2020, 10/9/20, 11/17/20 and 2/17/21 has been considered.
5.         This application is in condition for allowance except for the following formal matters: 
See below.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Claim Objections
6.         Claims 3-5, 7, 11, 16, 19 and 20 is objected to because of the following informalities:  
The recitation of claim 4 calling for, “… the input of the turn-on circuit ...” should read “… an input of the turn-on circuit ...”   

The recitation of claim 19 (line 4) calling for, “… enhancement made ...” should read “… enhancement mode...”   
The recitation of claim 20 (line 10) calling for, “… configured reduce ...” should read “… configured to reduce...”    
Furthermore, the following claims include the term "optionally" in the following instances:
Claim 3, line 3.
Claim 4, line 3.
Claim 5, line 3.
Claim 7, line 8.
Claim 11, line 8.
It is not clear how the claim's scope would be affected if the requirement for the aforementioned term presence is entirely optional. Therefore, it is suggested that the term "optionally" be removed from the claims.
Allowable Subject Matter
7.	Claims 1, 2, 6, 8-10, 12-15 and 17-18 are allowed.
8.	The following is a statement of reasons for the indication of allowable subject matter:  The combined references of Jeon et al. (US PG-Pub 2017/0025405) and Xin et al. (US PG-Pub 2011/0309372), closest art of record, discloses a III-nitride power semiconductor based heterojunction device comprising a  low voltage terminal, a high voltage terminal and a control terminal and  further comprising: an active heterojunction transistor formed on a substrate,  the . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/AHMED N SEFER/Primary Examiner, Art Unit 2893